                                                                             Kenneth M. Abell
                                                                             (646) 970-7341 (direct dial)
                                                                             kabell@aellaw.com

                                                                             488 Madison Avenue, 23rd Fl.
                                                                             New York, NY 10022
                                                                             (646) 970-7340 (p)
                                                                             (646) 970-7345 (f)
                                                                             www.aellaw.com
                                                             Application granted. The trial date of April 6,
March 2, 2020                                                2020 is adjourned until further notice. A status
                                                             conference is scheduled for May 1, 2020 at 12:00
By ECF                                                       p.m. to discuss the status of the case and
Honorable Ronnie Abrams                                      scheduling. Time is excluded to May 1, 2020,
United States District Court                                 under the Speedy Trial Act, pursuant to 18
Southern District of New York
                                                             U.S.C., Section 3161(h)(7)(A).
40 Foley Square, Room 2203
New York, NY 10007
                                                             SO ORDERED.
       Re:      United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                                                            3/3/20
Dear Judge Abrams:

        We write in connection with the above-referenced matter, which is currently scheduled for
trial on April 6, 2020. We write to respectfully request, with the Government’s consent, an
adjournment of the trial date for the reasons set forth below.

       The first and primary reason for this adjournment request is that defendant Qin’s long-
standing counsel, Mark Furman, has recently undergone a series of cardiac procedures that will
prevent him from proceeding as lead counsel in this matter. In light of Mr. Furman’s serious
medical condition, the undersigned recently took over as lead counsel for Dr. Qin, and have been
corresponding with the Government about this matter. As the Court is likely aware, adequate
representation of Dr. Qin in this matter entails, among other things, the review of voluminous
medical and billing records and expert reports. Given our recent addition as counsel, it would be
exceedingly difficult for us to be ready for trial starting early next month.

        Second, during the course of recent conversations with the Government, it has come to our
attention that the Government does not have certain images from the medical procedures at issue
in this case. We believe those images are critically important to this matter and we will soon be
making a full production of those images to the Government.

        Finally, although we have just recently been added as counsel in this matter, we have
commenced a dialogue with the Government about an alternative resolution of the charges in the
indictment that would obviate the need for a trial. In connection with that discussion, we have
provided a significant amount of material to the Government – including three lengthy expert
reports – which the Government is in the process of reviewing. We think it would be beneficial to
all involved to allow the Government adequate time to review the recently produced materials.
         Accordingly, for the foregoing reasons, we respectfully request that the Court adjourn the
trial currently scheduled for April 6 and schedule a status conference for late April, at which time
the parties can report to the Court on the status of their discussions and schedule a new trial date
should that prove necessary. Additionally, if the Court is amenable to the requested adjournment,
we also respectfully request, with the Government’s consent, an Order excluding time under the
Speedy Trial Act through the date of the status conference in connection with this matter.

       We thank the Court for its consideration of this request.

                                                     Respectfully submitted,

                                                     Abell Eskew Landau LLP

                                              By:      /s/ Kenneth M. Abell
                                                     Kenneth M. Abell
                                                     David M. Eskew


Cc: AUSAs Barnea, Li and Krouse




                                                 2
